Perkins, J.
This was a suit by the State, on the relation of the auditor of Boone County, Indiana, commenced on. the 26th day of July, 1875, to foreclose a mortgage oncertain real estate, executed by Elisha-Wall and wife, in 1853, to the State of Indiana, to secure a loan from the school fund apportioned to Boone county, Indiana.
A motion to strike out parts of the complaint was overruled, and exceptions entered,
A demurrer to the complaint, for want of facts, was overruled, and exception entered.
Answer in three paragraphs:
1. General denial,;
2. Statute of limitations ; and,
3. Payment.
Reply to the second and third paragraphs of answer, by the general denial.
*97Cause submitted to the court for trial; finding and judgment for the plaintiff.
A motion for a new trial, for.the following causes, was overruled, viz.:
“ 1. The finding-of the court is contrary to law.
“2. The finding of the court is contrary to the evidence ;
“ 3. The finding of the court is not sustained by competent evidence; and,
“ 4. Error of the court in admitting, over defendants’ objections, incompetent and illegal evidence.”
The errors assigned in this case are :
1. Overruling the motion to strike out parts of the complaint;
2. Overruling the demurrer to the complaint; and,
3. Overruling the motion for a new trial. *
We consider the errors assigned:
1. The overruling of the motion to strike out parts of the complaint, if erroneous, was a harmless error. Injury could ha ve been prevented, by objections to the admission of improper evidence on the trial. The City of Crawfordsville v. Brundage, 57 Ind. 262 ; Brinkmeyer v. Helbling, 57 Ind. 435.
2. It was not error to overrule the demurrer to the complaint. It was sufficient.
3. The court did.not err in overruling the motion for a new trial for the causes, assigned in the motion, which, ar.e. set out above.
The finding of the court was not contrary to law ;• it was not contrary to the evidence; it was sustained by competent evidence. The incompetent, illegal evidence alleged.to; have been admitted, is not pointed out.
The judgment is affirmed, with costs.